ORDER

PER CURIAM.
Mark S. Mehlman and Mark S. Mehl-man Realty Inc. (“Appellants”) appeal the judgment of the Circuit Court of St. Louis County in favor of Respondent People’s National Bank, N.A. (the “Bank”). In Appellants’ two points on appeal, they contend that the trial court erred in (1) granting the Bank’s motion for summary judgment because a genuine issue of fact remained for trial as to Appellants’ affirmative defense of commercial frustration; and (2) awarding the Bank damages including real estate taxes on the foreclosed lots. We disagree and affirm the judgment of the trial court.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).